Citation Nr: 1308119	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  07-14 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Rhett D. Klok, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to November 1991.

The issue currently on appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In November 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board remanded the issue of entitlement to a TDIU in February 2009, September 2010, and February 2012.  The case has returned to the Board for appellate review.

The Board notes that there appears to be an appeal pending at the RO that has not yet been certified to the Board.  Thus, the issues associated with that appeal will be the subject of a later Board decision, if necessary.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In his May 2006 claim, the Veteran contends that a TDIU is warranted due to his service-connected disabilities.

The Veteran has a combined disability rating of 70 percent for his service-connected disabilities.  He is rated at 40 percent for post-operative partial resection of right clavicle with right shoulder impairment; 30 percent for residuals of left knee injury; 20 percent for residuals of muscle injury and scarring from multiple stab wounds to right anterior chest; 10 percent for tender and painful surgical scar residual of chest exploration status-post stab wound; 10 percent for limitation of extension of left knee; 0 percent for laceration of subclavian artery and vein with arteriovenous fistula; and 0 percent for right forearm laceration scar.

In July 2004, a VA nurse practitioner opined that the Veteran is able to work as long as it involves light duty activities.  In October 2005, that same VA nurse practitioner filled out a "Medical Questionnaire" from the Veteran's attorney on which, inter alia, she checked "no" to the questions of whether the Veteran is able to grasp and handle objects on a frequent basis, and whether he is capable of performing his former work as a security guard and drywall hanger.  The October 2005 Questionnaire did not ask about the Veteran's overall employability, and the VA nurse practitioner did not provide another opinion as to that question.

The Board remanded the claim in February 2009, following a November 2008 videoconference hearing, to get Social Security Administration (SSA) records, a VA vocational rehabilitation folder, and a VA examination.

The RO obtained the SSA records and denied the claim in a supplemental statement of the case because the Veteran failed to appear for the VA examination.  In August 2010, the Program Director of the Veteran's homeless shelter opined that he is unable to secure meaningful employment due to his service-connected disability; her limited rationale was that he has "serious medical conditions" and has "put forth remarkable effort to maintain inner peace."

The Board again remanded the claim in September 2010 to get a VA examination, finding that the Veteran's explanation that he was incarcerated at the time of his last examination constituted good cause for his failure to report.

In January 2011, a VA examiner opined that while the Veteran could not maintain gainful employment in his prior field of construction, he should be able to obtain and maintain gainful employment in a sedentary job including desk work, even with his service-connected disabilities.

The Board again remanded the claim in February 2012 to get an addendum opinion because the January 2011 VA examiner had not specifically referenced the October 2005 Medical Questionnaire.  The Board also directed the RO to re-associate the VA vocational rehabilitation folder with the claims file; it is now present in the claims file.

In March 2012, a VA physician wrote that the January 2011 VA examiner was unavailable.  The VA physician performed a records review and stated that he was unable to find the October 2005 Medical Questionnaire in the VA treatment records, but that assuming the Board was accurately quoting the Questionnaire in its remand, "then I would have to...state that he would be unemployable."  Presumably, the reason why the physician was unable to find the Medical Questionnaire in the VA treatment records is that it was a document generated by the Veteran's attorney-albeit signed by the Veteran's VA nurse practitioner.

The Board finds that the March 2012 VA opinion is inadequate because the VA examiner did not review the full October 2005 Medical Questionnaire.  Moreover, his conclusion that the Veteran is unemployable based solely on that Questionnaire ignores the fact that the VA nurse practitioner who signed it had previously reached the conclusion that the Veteran is able to work as long as it involves light duty activities, and she did not reverse that opinion in the Questionnaire.

Consequently, the agency of original jurisdiction (AOJ) should provide the Veteran with a new VA general medical examination and opinion as to whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

On remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected disabilities since March 2012.  Thereafter, any identified records, to include those from the Charleston, South Carolina VA Medical Center dated from March 2012 to the present that are not already included in the claims file should be requested for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to identify any healthcare provider who treated him for his service-connected disabilities (i.e., post-operative partial resection of right clavicle with right shoulder impairment, left knee injury, residuals of muscle injury and scarring from multiple stab wounds to right anterior chest, tender and painful surgical scar residual of chest exploration status-post stab wound, limitation of extension of left knee, laceration of subclavian artery and vein with arteriovenous fistula, and right forearm laceration scar) since March 2012.  After securing any necessary authorization from him, obtain all identified treatment records which are not already of record, to include from the Charleston, South Carolina VA Medical Center and associated clinics, since March 2012.  All reasonable attempts should be made to obtain such records.  If any requested records cannot be obtained the Veteran and his attorney should be notified of such.

2.  After completion of the above, schedule the Veteran for a VA general medical examination to determine whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e., post-operative partial resection of right clavicle with right shoulder impairment, left knee injury, residuals of muscle injury and scarring from multiple stab wounds to right anterior chest, tender and painful surgical scar residual of chest exploration status-post stab wound, limitation of extension of left knee, laceration of subclavian artery and vein with arteriovenous fistula, and right forearm laceration scar), without regard to his age or any impairment caused by nonservice-connected disabilities.  

Following review of the claims file and examination of the Veteran, the examiner is asked to provide an opinion as to whether the Veteran's service-connected disabilities, when taken together, render him unable to obtain or retain substantially gainful employment, to include sedentary work, without regard to his age or impairment caused by nonservice-connected disabilities.  In rendering the opinion, the examiner should comment on the July 2004 statement from a VA nurse practitioner that the Veteran was capable of light duty employment and the October 2005 questionnaire completed by the same nurse practitioner opining on the Veteran's limitations and indicating her opinion that he was not capable of performing his former work as a security guard and drywall hanger (both contained in Volume 2 of the claims file).  The examiner should provide his/her reasoning for the conclusion reached.

3.  Thereafter, after conducting any additional development deemed necessary, the claim should be readjudicated.  If the remanded claim remains denied, issue a supplemental statement of the case, and afford the Veteran and his attorney an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



